Benning, J.
By the Court. delivering the opinion.
The bill states, that the partnership lasted over five month's, and that the net profits of the partnership business, were $40 per day. The answer does not deny these statements, except on information and belief; and a denial of the allegations of a bill, if the denial be merely on information and belief, will not justify the dissolution of the injunction, especially if the case be one in which, such dissolution might work irremediable mischief. This is such a case, for Holmes has left the State.
These statements being taken as true, there is equity in the bill.
It was argued for the defendant, that the matters of set-off pleaded in the bill, came into existence after the note was transferred by George to Scott, and that, therefore, they were not good against Scott.
*640But, first, this argument rests upon a statement in the answer, not responsive to any thing in the bill; and secondly, the note is without words of negotiability ,• is it not one, therefore, in respect to which, Scott cannot have a better position than George’s was.
We think that the Court erred in dissolving the injunction.
Judgment reversed.